Mr. Robert G. Walker Chairman, Arkansans for Legalized Lottery Rt. 3, Box 31C Vilonia, AR 72173
Dear Mr. Walker:
This is in response to your request, received by this office on August 4, 1988, for certification of the following popular name and ballot title:
(Popular Name)
STATE LOTTERY AMENDMENT
    (Ballot Title)  A proposed constitutional amendment to Article 19, Section 14 of the Arkansas Constitution of 1874; to authorize the State of Arkansas to conduct and administer a State lottery; to provide that the proceeds from such lottery be distributed as follows:  55% will be used for paying winning participants, no more than 15% will be used to offset all operational and administrative costs; and 30% will be designated as net revenues and will be used exclusively to supplement, not substitute, State teachers salaries, and to mandate that the Arkansas General Assembly implement authorizing legislation upon convening the seventy-eighth General Assembly in 1991.  A mechanism will be developed to accommodate requests to operate private charitable raffles and to conduct bingo activities.
The Attorney General is required pursuant to A.C.A. 7-9-107 to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.
The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2
(1982).  Section 7-9-107 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives. Consequently, this review has been limited to determining whether your proposed ballot title and popular name accurately and impartially summarize the provisions of your proposed amendment.
A popular name serves to identify the amendment and need not contain detailed information which might be required of a ballot title.  Chaney v. Bryant, 259 Ark. 294, 197, 532 S.W.2d 741
(1976).  A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417,316 S.W.2d 185 (1958); Becker v. Riviere, 270 Ark. 219, 223,604 S.W.2d 555 (1980).
Based upon the foregoing, the proposed popular name and ballot title are deemed sufficient as submitted and are hereby approved and certified.
Pursuant to A.C.A. 7-9-108, instructions to canvassers and signers are enclosed herewith.
[Enclosure]
INSTRUCTIONS TO CANVASSERS AND SIGNERS
1.   Amendment No. 7 to the Arkansas Constitution gives to the people of the State of Arkansas the power to propose legislation or Constitutional Amendments by initiative petition.  The petition must be signed by eight percent (8%) of the legal voters in the case of proposed legislation and ten percent (10%) in the case of proposed Constitutional Amendments.  The proposed legislation or Constitutional Amendment must be submitted to the legal voters of the State at a regular election, and if a majority of the votes are cast in its favor, it is adopted.  2. Only legal voters may sign.  Names, residences, post offices, and voting precincts must be given.  This petition should contain only the signatures of voters residing in a single county. 3. All signatures must be affixed by the signers in their own handwriting in the presence of the persons circulating the petition. 4. The signatures should be made with ink or indelible pencil. 5. Do not paste additional sheets to this petition but place as many names as possible on the petition. 6. To sign any name other than your own or knowingly to sign your name when you are not legally entitled to sign it, or knowingly and falsely to misrepresent the purpose and effect of this Petition for the purpose of causing anyone to sign it shall constitute a misdemeanor and subject the offender to a fine of not less than $50 nor more than $1,000 for each violation. The Attorney General is by law required to certify the sufficiency of the popular name and ballot title of all initiative or referendum petitions.  This certification does not necessarily indicate the approval or disapproval of the contents thereof.